Citation Nr: 1226298	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-34 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on a service-connected cause of death.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant's deceased spouse (the Veteran) had active service from November 1945 to August 1973.  He died in October 2007.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this case in August 2011 for additional evidentiary development.  The case has since been returned to the Board for further appellate action.  

The Board notes that, prior to his death, the Veteran filed a claim for service connection for acute myelogenous leukemia.  That claim was not adjudicated by the RO.  While the appellant has not specifically mentioned an accrued benefits claim,  a claim for DIC is deemed to include a claim for any accrued benefits.  38 C.F.R. §§  3.152, 3.1000(c) (2011).  Nevertheless, the Board finds that its decision here obviates the necessity of referring an accrued benefits claim to the RO.  In denying service connection for the cause of the Veteran's death, the Board has rendered findings of fact and conclusions of law addressing every theory for service connection raised by the record, including findings pertaining to all the elements required to decide service connection.  The Board's conclusions as to relationship of the Veteran's acute myelogenous leukemia are final and binding on the RO, such that there remains no cognizable questions that remain to be adjudicated under the guise of a claim for service connection for acute myelogenous leukemia, for accrued benefits purposes.  See 38 C.F.R. § 20.1100 (2011) (final Board decisions are not subject of review, except as specified); see also VA Adjudication Procedure Manual, M21-MR part I, subpart 5, section G, subsection 33(a) (Regional offices do not have the authority to overturn Board decisions); M21-MR part III, subpart iv, section 2B, subsection 8(b) (Board decisions are final and binding on Veterans Benefits Administration decision makers unless overruled by the CAVC). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  At the time of the Veteran's death, service connection was in effect for a seizure disorder and a low back disorder, each rated at 10 percent, as well as hemorrhoids, a lung disorder, a left axilla disorder, and sinusitis, each rated at zero percent.

3.  The Veteran is presumed to have been exposed to Agent Orange due to his service in Vietnam.  

4.  The Veteran was not exposed to benzene in service, and his exposure to Agent Orange did not provide benzene exposure.

5.  Symptoms of acute myelogenous leukemia were not chronic in service.

6.  Symptoms of acute myelogenous leukemia have not been continuous since service separation.

7.  The acute myelogenous leukemia that caused the Veteran's death is not related to active service and is not related to any service-connected disability.


CONCLUSIONS OF LAW

1.  Acute myelogenous leukemia was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involved a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by (1) ensuring that all notification required by the VCAA is completed.  A letter was sent to the appellant in August 2011 which included a statement of the disabilities for which the Veteran was service connected, an explanation of the evidence and information required to substantiate a DIC claim based on a service-connected disability, and an explanation of the evidence and information required to substantiate a DIC claim based on disability not yet service connected.  

In addition, the RO obtained an opinion (September 2011) from VA's Chief of Public Health and Environmental Hazards regarding whether exposure to a benzene derivative, such as the dioxin present in Agent Orange, provides actual exposure to benzene, or the chemical equivalent thereof.  The supporting rationale was provided.  The detail of understanding conveyed in that opinion reflects that the claims file was reviewed by the Chief of Public Health and Environmental Hazards.  The opinion obtained from VA's Chief of Public Health and Environmental Hazards (identified as a medical doctor) included his medical opinion regarding whether the Veteran's acute myelogenous leukemia is related to exposure to herbicides in Vietnam.  As there is substantial compliance with the Board's remand instructions, a remand is not necessary.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In January 2008 and August 2011 letters, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection based on the cause of a veteran's death, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  The August 2011 letter included notice in accordance with Hupp.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the appellant's written assertions regarding her claim.

The Board notes that 38 U.S.C.A. § 5103A(d) concerning obtaining VA medical examination or medical opinion is limited to claims for "disability compensation."  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  In DeLaRosa at 1322, n.1, the Federal Circuit explained that disability compensation is defined as a "monthly payment made by VA to a veteran 'if the veteran is disabled as a result of a personal injury or disease . . . while in active service if the injury or disease was incurred or aggravated in line of duty.'"  Therefore, by definition, § 5103A(d) does not pertain to a DIC claim.  Nevertheless, in a DIC case, as part of the duty to assist, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. 
§ 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate the appellant's claim.  Id.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).  

Here, a VA opinion was obtained in October 2010, and an opinion was obtained from VA's Chief of Public Health and Environmental Hazards in September 2011.  These opinions satisfy the duty to assist and the Board finds that no reasonable possibility exists that further assistance would aid in substantiating the claim.  

Pertinent Laws and Regulations

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469(1994); 38 C.F.R. § 3.159(a)(2).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Chronic Disease Presumption

Where a veteran served continuously for 90 days or more during a period of war (or anytime after December 31, 1946) and leukemia becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Agent Orange Presumption

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The VA Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  As of May 2008, these included leukemia (other than chronic lymphocytic leukemia (CLL)) and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540-03 (2010).  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

Service Connection for the Cause of Death

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of a veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  The evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Board finds that there is no dispute as to the facts involving the cause of the Veteran's death, and the death certificate is accepted as accurate regarding the time of death and cause of death.  The death certificate lists acute myelogenous leukemia as the cause of death, and the approximate interval of onset to death as five days.  It is also uncontested that, at the time of death, service connection was in effect for a seizure disorder and a low back disorder, each rated at 10 percent, as well as hemorrhoids, a lung disorder, a left axilla disorder, and sinusitis, each rated at zero percent.  In fact, there is no assertion on the part of the appellant that any of the service-connected disabilities caused the Veteran's death or contributed substantially or materially to the cause of the death, and there is no other evidence to suggest such a relationship.   Thus, to establish service connection for the cause of death, it must be shown that the acute myelogenous leukemia that caused the Veteran's death is related to an injury or disease in service, to include exposure to Agent Orange.  

The Board finds that, although the Veteran is presumed to have been exposed to Agent Orange due to his service in Vietnam during the Vietnam War, as demonstrated on his Form DD Form 214, symptoms of acute myelogenous leukemia were not chronic in service and were not continuous after service separation.  Moreover, leukemia did not become manifest to a degree of 10 percent within one year from the date of termination of service.  The appellant does not contend that the Veteran had acute myelogenous leukemia in service, or that he had symptoms of acute myelogenous leukemia in service, or that symptoms of leukemia became manifest to any degree within a year of service separation.  See 38 C.F.R. §§ 3.307, 3.309(a).  She does not contend that the Veteran manifested symptoms until the diagnosis in 2007.  Indeed, the death certificate indicates that the onset of the disease was five days prior to death.  

The appellant's essential contention is that, notwithstanding the fact that the onset of acute myelogenous leukemia was delayed for many years after service, the Veteran's acute myelogenous leukemia is related to the Agent Orange he was exposed to in service.  As set out above, acute myelogenous leukemia is specifically excluded from the list of diseases for which the Agent Orange presumption applies.  See 38 C.F.R. §§ 3.307, 3.309(e).  The claims file was reviewed by a VA clinician in October 2010 who confirmed that acute myelogenous leukemia is not classified as a hairy cell or B-cell leukemia.  Accordingly, the acute myelogenous leukemia that caused the Veteran's death is not presumed to be related to Agent Orange exposure in service.  The appellant also asserts that the Veteran's acute myelogenous leukemia was caused by exposure to benzene that she asserts is present in Agent Orange or associated with its production.  

After a review of all of the evidence, the Board finds that the acute myelogenous leukemia that caused the Veteran's death is not related to active service, to include exposure to benzene and/or Agent Orange.  In so finding, the Board places great probative weight on the September 2011 opinion from VA's Chief Environmental Hazards Officer.  

A VA opinion was also obtained in October 2010.  It was the opinion of the VA clinician that it is less likely than not that the Veteran's death was related to exposure to herbicides.  His rationale was that, while there is a "weak" link between exposure to benzene and acute myelogenous leukemia, and the Veteran could have been exposed to benzene in his occupational capacity, there was no job description for the Veteran in the claims file.  The VA clinician reported that such a determination was outside his scope of practice.  He concluded that he was not able to comment further without speculation or conjecture.

In October 2007, just prior to the Veteran's death, private physician M.T.B. wrote that the Veteran's acute myelogenous leukemia was due to Agent Orange exposure.  In October 2008, private physician S.J.V. wrote that he supported the family's effort to obtain possible evaluation and further investigation as to whether exposure to Agent Orange may have been a contributing factor towards the Veteran's development of underlying malignancy.  

In requesting an opinion from the VA Chief Environmental Hazards Officer, the Board noted that the October 2007 opinion is completely unexplained and offers no rationale for the bare conclusion that the Veteran's leukemia resulted from herbicide exposure.  The October 2008 opinion is inconclusive and self-limited so as to be of no probative value.  Considered in its full context, the language of the statement itself only suggested further investigation, rather than making a nexus opinion.  In addition, the qualifying language of possibility as to "whether" exposure to herbicides "may" have been a "contributing" factor (of any degree of contribution) does not equate to an opinion of probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence). 

In addition, the October 2010 VA opinion, while negative, endorses significant uncertainty on the part of the examiner, and appears to side-step the question of exposure to benzene via exposure to Agent Orange, a benzene derivative.  VA Chief Environmental Hazards Officer was asked to address these opinions and provide a clear rationale.  

In the September 2011 opinion, the VA Chief Environmental Hazards Officer acknowledged the Veteran's exposure to Agent Orange, but opined that the Veteran's acute myelogenous leukemia is not associated with exposure to benzene or Agent Orange contaminated with dioxin.  The VA Chief Environmental Hazards Officer specifically indicated that dioxin is not a derivative of benzene, and that dioxin and benzene have different mechanisms of toxicity.  In addition, he summarized that epidemiological studies of Vietnam veterans have not shown an increase in diseases known to be associated with benzene exposure, and opined that it is unlikely that Vietnam veterans were exposed to toxic levels of benzene.

In finding that dioxin is not a derivative of benzene, the September 2011 opinion of the VA Chief Environmental Hazards Officer explains that dioxin is a contaminant and the primary toxic component of Agent Orange.  Dioxins are formed as an unintentional by-product of many industrial processes involving chlorine, such as waste incineration, chemical and pesticide manufacturing and pulp and paper bleaching.  Dioxin is a complex molecule which incorporates a benzene ring; however, dioxin is a stable molecule in the body and is not metabolized into benzene.  Unlike benzene, dioxin toxicity is related to its ability to bind and activate the Aryl hydrocarbon receptor.  This receptor is a significant growth regulating hormone and its activation is thought to be the mechanism of toxicity for dioxins.  On the other hand, benzene is metabolized in the liver, and toxicity is thought to be secondary to benzene metabolites that damage bone marrow.  Benzene toxicity is thought to result from DNA damage.  In general, benzene toxicity occurs secondary to long-term exposure over many years.  Moreover, about 50 percent of the entire nationwide exposure to benzene results from smoking tobacco or exposure to tobacco smoke.  The opinion concludes that exposure to dioxin is not exposure to a derivative of benzene, and exposure to Agent Orange does not provide exposure to benzene or the chemical equivalent thereof.  

The Board finds the September 2011 opinion to be the most persuasive evidence on the question of whether the Veteran's acute myelogenous leukemia was caused by benzene exposure as associated with Agent Orange.  There is no other opinion of record that addresses the issue with such detail, provides a reasoned opinion, provides explanation and logically consistent support for the opinion, and which evinces such a comprehensive understanding of the issue.  As such, the Board adopts the September 2011 opinion and its conclusion.  

The Board has reviewed the May 2008 Board decision of another veteran, submitted by the appellant, in which service connection was granted for acute myelogenous leukemia; however, Board decisions are not precedential and are decided on the individual facts of the case.  38 C.F.R. § 20.1303 (2011).  The decision carries no probative weight in this case.  

In sum, the Veteran's presumed exposure to Agent Orange is unrelated to the onset of acute myelogenous leukemia, and the acute myelogenous leukemia that caused the Veteran's death is not otherwise related to service.  Therefore, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

DIC based on service connection for the cause of the Veteran's death is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


